 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWayne Home Equipment Company, Inc. and Interna-tional Union, Allied Industrial Workers of Ameri-ca, AFL-CIO. Case 25-CA-8068May 13, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn December 13, 1976, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of the Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusionsI of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, andhereby orders that the Respondent, Wayne HomeEquipment Company, Inc., Fort Wayne, Indiana, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEBERNARD RIES, Administrative Law Judge: Pursuant to acharge filed on July 6, 1976, and a complaint issued onAugust 31, 1976, a hearing was held in this case at FortWayne, Indiana, on September 20, 1976. At issue iswhether Respondent coercively interrogated an employeeon June 24, 1976; whether, in June 1976, Respondent keptunder surveillance and gave the impression of surveillanceof the union activities of its employees; whether Respon-dent has maintained and enforced unlawful rules relatingto solicitation of support for unions and distribution ofliterature in support of unions; and whether Respondentunlawfully discharged Finley M. Lowe on June 25, 1976.Briefs were received from the parties on or aboutNovember 8, 1976.Upon the entire record,' and after due consideration ofthe briefs filed by the parties, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, an Indiana corporation, is engaged in themanufacture, sale, and distribution of pumps, componentsfor furnaces, and related products at its principal place ofbusiness in Fort Wayne, Indiana. During the year preced-ing issuance of the complaint, a representative period,Respondent manufactured, sold, and distributed at its FortWayne facility products valued in excess of $50,000 whichwere shipped directly from such facility to States otherthan the State of Indiana, and purchased, transferred, anddelivered to its Fort Wayne facility goods and materialsvalued in excess of $50,000 which were transported directlyto such facility from States other than the State of Indiana.The answer to the complaint concedes, and I find, thatRespondent is now, and has been at all times material, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.1. THE STATUS OF THE LABOR ORGANIZATIONThe answer admits, and I find, that International Union,Allied Industrial Workers of America, AFL-CIO, is, andhas been at all times material, a labor organization withinthe meaning of Section 2(5) of the Act.111. THE FACTUAL SETTINGRespondent manufactures oil burners, gas burners, waterpumps, and sump pumps. In June 1976, it employed about280 hourly paid employees, who worked in adjoiningbuildings separated by a street. Among the departmentsmaintained by Respondent is the service department,which is responsible for repairing and reconditioningequipment returned under warranty and equipment whichhas been rejected during the production process. In June1976 there were eight employees in that department. JohnMildred, conceded to be a supervisor, was in charge of theservice department. Also employed in the department wasCecil Banks, a self-described "working group leader."Finley Lowe, alleged here to be a discriminatee, was one ofthe three pump repairmen in the service department.Respondent's employees are not represented by a union,although there has been in existence for some time anemployee-management committee, referred to as theCouncil. Prior to June 1976, the company had been thetarget of intermittent union campaigns. Richard Doak, theplant manager, testified that various unions had beenErrors in the transcript have been noted and corrected.229 NLRB No. 103654 WAYNE HOME EQUIPMENT COMPANY, INC.passing out literature for what "seems like for 18 months or2 years." Around the beginning of 1976 the InternationalUnion of Operating Engineers conducted an organization-al campaign. That apparently died down and, probably inJune 1976, the Allied Industrial Workers began anorganizing effort.When Finley Lowe heard about the campaign, he tookan active interest in it. Around June 9 or 10, Lowe signed acard for the Union, given to him by fellow employeeWilliam Cox, and began distributing cards to otheremployees. By the time he was discharged on June 25,Lowe had solicited, directly or indirectly, some 36authorization cards, and had received 29 more cards fromAlonzo Jones, an employee to whom Lowe had given abatch of cards.Prior to April 1975, the employee manual in effect at theplant listed 18 rules of conduct, as to which no differentia-tion in terms of gravity was made. A general statement ofthe penalties attaching to violations of the rules stated that"customarily" a written warning notice would be issued fora first violation, a second violation could result in an I-week layoff, and, upon a third violation, the company"shall have the right" to discharge an employee. One of therules listed was entitled "Solicitations," and it read asfollows:Solicitation of employees and/or distribution of anywritten or printed matter is not permitted on ourpremises except by employees during their nonworkingtime. [The exception does not permit the distribution ofwritten or printed matter in any working area.]In April 1975, in conjunction with the employeecommittee, management issued a new handbook with amore elaborate system of rules and penalties. Two classesof violations were established. The "Class I Violations"were 17 in number. According to the system, for a violationof a Class I rule, an employee "will be subject" toimmediate discharge "without warning." For the "Class II1Violations," of which there were 21, employees wouldreceive graduated punishment. The more serious Class Iviolations, including such items as deliberate falsificationof records, theft of property, provoking a fight, carryingfirearms, immoral conduct, etc., also included two provi-sions relating to solicitation and distribution. Rule 13 readsas follows:Vending, soliciting or collecting contributions for anypurpose whatsoever at any time on the premises unlessauthorized by the Management.Rule 14 reads as follows:Distributing written or printed matter of any descrip-tion on Company premises unless approved by theManagement.2 General Counsel suggests that the rules were in fact made morestringent to combat the ongoing union activity. It might be noted that ClassI violation number 15, which proscnbes "immoral conduct or indecency."could be considered to have embraced the pornography problem. It is alsoof interest that while solicitation and distribution of all kinds withoutPlant Manager Doak testified (albeit with less thancomplete certainty) that the rules relating to solicitationand distribution were "tightened up" because of aproliferation of pornography passed out on companypremises.2On June 16, Lowe solicited "working group leader"Banks to sign a card; Banks did so. Banks testified that thisoccurred while both he and Lowe were working in theservice department. Lowe denied that he had solicitedBanks or anyone else other than on his free time; as toBanks, he said that the solicitation, "to the best of myknowledge," was done at lunchtime. Lowe seemed a morecredible person than Banks, but I was not unimpressedwith Banks' demeanor. They both were somewhat shaky incertain areas of testimony. Given the fact that, as Lowetestified, he worked "side by side" with Banks, I amsomewhat doubtful about the likelihood that he waiteduntil lunchtime to propose that Banks sign a union card.Either on June 16 or during the following week,according to the mutually corroborative testimony of Loweand Banks, employee James Staker came into the servicedepartment. There was talk about the Union, and Bankssuggested that Staker sign a card. Staker said he hadalready signed one, but Banks, as Banks himself testified,suggested that Staker sign another card. Staker did so andhanded the card to Lowe.Around Friday, June 19, Service Department ManagerMildred saw three employees from the service departmentat a soft drink machine prior to their breaktime. He toldthem to return to their work station. He also instructedBanks to talk to all the service department employeesabout leaving their work station prior to breaktime. Banksdid so.Beginning the week of Monday, June 21, as Mildredconceded, he spent more time in the service departmentthan he normally does. He explained his increasedattention as a product of his desire, spawned by theincident of the preceding Friday, to see if employees wereleaving for their breaks or lunch periods earlier than theywere entitled to.Probably on Wednesday, June 23, Mildred came into theservice department shortly before the afternoon break andnoticed that Lowe was absent. He asked Banks whereLowe was, and Banks told him that he did not know. Inleaving the department, he noticed Lowe walking towardthe other building. He followed Lowe and, according to histestimony, saw Lowe enter the work area of Alonzo Jones.At that time the break whistle had sounded and Mildreddid not stage a confrontation with Lowe, but rather went tosee another supervisor in the building about some business.He testified that he got involved in other matters and didnot return, as he had planned to do, to ascertain on whaterrand Lowe was about in the other building.permission were designated as Class I violations, such seemingly significantconduct as "threatening intimidating, coercing or interfering with fellowemployees," "making false, vicious or malicious statements about anyemployee, the Company or its products," and "Smoking in 'No SMOKING'areas" were considered lesser offenses, and consigned to Class 11.655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEarly in the morning of Thursday, June 24, Banks talkedto Lynn Durnell, Respondent's production control manag-er and an admitted supervisor.3Banks told Durnell that hefelt guilty about signing a union card and wanted toconfess to having done so. He further told Durnell thatLowe had given him the card.After work had begun on that Thursday, Mildred cameinto the service department. The department is made up ofthree separate rooms. It appears that Lowe's work station isin the second room and that the third room is occupied byemployees William Cox and Jeff Happel. Mildred testifiedthat when he entered the room in which Cox and Happelworked, he found those two present along with Lowe. Hesays he saw Lowe about to hand to "another employee"(his testimony is no more definite than this) a white card,about 3 by 5 inches, with printing on it. Mildred said that"upon observing me entering the room, Mr. Lowe quicklywithdrew the card and placed it back in his pocket."According to Cox, Mildred told the employes to break itUp.4Mildred said nothing to them about the white card.Mildred testified that he thought that the "white card"which he allegedly saw was a union card, but he "had noproof at that time." Mildred then went back to his office tolook at the employee handbook. He recalled that "therewas a rule against passing out.printed matter. ..so I wentback to my office to refer to it." After reading rule 14 setout above, he returned to the service department where heencountered Cecil Banks. He testified that he asked Banksif he had ever observed Lowe passing out "printed matterduring company time." Banks replied that "he hadobserved and had received a union card from Mr. Loweduring working hours." Banks further stated that he hadsigned the card and returned it to Lowe.Banks gave shifting testimony about whether Mildredhad in fact asked him if he was aware of any solicitation byLowe "on company time." At first Banks specificallytestified that he did not tell Mildred when he had signedthe card-" I didn't tell him what time it was or anythinglike that ... I didn't say anything to him about [whether itwas during working time]. I just told him that I signed acard, and had handed it back to him." On cross-examina-tion, however, he recalled that Mildred had asked him ifthe transaction had occurred "during working time," andhe said he had told Mildred "I think it was." Finally, Bankstestified that he was "really not sure that he asked me if itwas during working hours or not."5Since rule 14 itselfmakes no reference to "company time," and since Mildredadmittedly had to make reference to the employee manualto refresh himself as to the content of the rule, it seemsI I arrive at the date of June 24 on the following analysis. Banks signedhis card on Wednesday, June 16. He seemed quite positive that he talked toDurnell on a Thursday, but he felt sure that it was not the Thursdayimmediately following his signing of the card. He said that the confession toDurnell was "quite a while" after he signed the card, and that he "waited awhile before I said anything to anybody." However, he also testified that hetalked to Durnell before Lowe was fired on June 25. Durnell testified thatBanks spoke to him early one morning at the timeclock when Durnell wastrying to catch three employees who were thought to be involved in aconspiracy to punch the timecards of the others. Durnell did not give thedate of his conversation with Banks, but the record shows that the threeemployees were discharged on Thursday, June 24. It seems likely, therefore,that the conversation occurred on the latter Thursday.unlikely that Mildred made any reference to "companytime."Mildred further testified that Banks told him that he hadobserved Lowe passing cards to "other people," but henamed only Jim Staker. Mildred did not testify as towhether Banks had pinpointed the time, working ornonworking, during which Lowe had handed a card toStaker. Banks testified that he told Mildred about theStaker incident but he did not "remember telling him whenit happened or not." Banks further testified that he toldMildred about his own role in having Staker sign a secondcard, which Mildred did not deny.Mildred was himself possessed of the authority todischarge Lowe, and he testified that, upon the facts he hadwitnessed and ascertained, he thought that discharge wasnecessary. However, "due to the fact that a unionorganizing campaign was in effect in our company, Ithought it would be a rather sensitive matter," and hedecided to consult with Plant Manager Doak before takingfurther action. He told Doak, after catching up with him inthe late afternoon, that he "had observed what I felt was aviolation, and I had had testimony and a witness testifythat the company rules, what we call our Class I violations,one of them had been violated, and I thought thatdisciplinary action was in order." Doak testified thatMildred told him that he had seen Lowe attempt to pass"printed material" earlier in the day, that Banks had saidto Mildred that he had been handed a union card by Lowe"during working hours," and that Banks had said thatemployee Staker had "come back to the department andreceived a card." The two management officials decidedthat Lowe should be terminated. Doak did not call in eitherLowe or Banks to verify the allegations made by Banksabout Lowe.On the following day, June 25, Lowe was called intoDoak's office. Mildred was there. According to Lowe,Doak told Lowe that he was going to give him the choice ofbeing discharged or of quitting. When Lowe asked thereason, Doak said it was "for passing out printedliterature." Lowe asked about the nature of the literature,and Doak replied that "it don't make any difference, aslong as it was printed literature." Lowe then asked aboutthe effect on his unemployment insurance and his pensionrights if he quit rather than be discharged, but got nosatisfactory answer. He decided to accept a discharge. Indiscussing the basis for the discharge, Doak said, "I gotwitnesses, but I am not going to impose on them. I am notgoing to bring them out." Lowe denied that any referencewas made to his having distributed literature "duringworking hours." Subsequently, however, he testified that he' Mildred's testimony on this was not very certain. He testified asfollows:I just told them to get back to their work stations. Just to get back towork. They were already at their work stations. I don't rememberexactly what words I used.Later, however, he testified that as he walked in through the door, theemployees "observed me, and dispersed."I Banks' pretrial affidavit states that Mildred had asked if Lowe waspassing out printed literature "during working time," and that he hadreplied that Lowe had given him a card "during working time."656 WAYNE HOME EQUIPMENT COMPANY, INC.told Doak, "I didn't pass out no literature during workhours whatsoever." He then retracted his testimony, sayingthat "nobody, as I recall," mentioned "working time duringthat conversation between [him] and Mr. Doak." Mildred,who professed great difficulty in recalling what was said 3months before the hearing, testified, "I think Mr. Doaksaid something about that he had been observed passingout printed matter on company time, and I think he said, Ibelieve now if I recall, Mr. Doak was the one that said, 'Wehave no choice but to dismiss you.' " Doak did not testifyabout the discharge interview.At the time of his discharge, Lowe had been employedfor slightly over 7 years. He had received a commendationin each of those years for "excellent" attendance. On oneoccasion he had been issued a written warning for notpunching out for the lunch break. Mildred described himas a "relatively steady worker," but "slow."IV. ANALYSIS AND CONCLUSIONSA. The Unlawful No-Solicitation and No-Distribution RulesAs stated above, Respondent has maintained at allmaterial times the following prohibitory rules, to whichsanctions attached:13. Vending, soliciting or collecting contributionsfor any purpose whatsoever at any time on the premisesunless authorized by the Management.14. Distributing written or printed matter of anydescription on Company premises unless aproved bythe Management.Respondent purported to discharge Lowe for violation ofrule 14, and Respondent's brief addresses only the validityof that rule. The brief concedes that rule 14 is "too broad."It is equally obvious that rule 13, prohibiting solicitation"at any time on the premises unless authorized by theManagement," presumptively abridges the right of employ-ees to solicit for union support on their nonworking time.No showing of any special circumstances justifying thebreadth of the two rules was offered. I find that bymaintaining, since on or about January 6, 1976,6 theforegoing rules, Respondent has violated Section 8(a)(l) ofthe Act. Republic Aviation Corporation v. N.LR.B., 324 U.S.793 (1945); Stoddard-Quirk Manufacturing Co., 138 NLRB615 (1962); Yellow Cab, Inc., 210 NLRB 568 (1974).B. The Discharge of Finley LoweRespondent relied on Lowe's alleged violations of rule14, the no-distribution rule, as the basis for his discharge.In common acceptation, an employee's efforts to obtainsignatures on union authorization cards are consideredsolicitation, rather than distribution of printed matter, butthe label applied is a matter of indifference to the issuespresented here.In Daylin, Inc., Discount Division d/b/a Miller's DiscountDept. Stores, 198 NLRB 281 (1972), the Board discussedthe principles relevant here:The Chairman's dissent is based on a misconceptionof the statutory right of employees to engage in unionsolicitation at their place of work. The Act establishesand protects their right to so engage, even duringworking time, so long as there is no interference withproduction. Only a substantial business justification,such as a genuine interference with the progress of thework, justifies any restriction on this right of solicita-tion. A no-solicitation rule is presumptively, and onlypresumptively, valid if it is limited to prohibitingsolicitation during the time an employee is expected tobe working and not during breaktime, lunchtime, or thelike.2Such a rule is valid because it is presumed to bedirected toward, and to have the effect of, preventinginterference with production.But where a no-solicitation rule goes beyond theselimits, as the present one does, it is an unlawfulinfringement upon the employees' freedom to solicittheir fellow employees for (or against) union represen-tation. The rule in such case can provide no justifica-tion for the discharge of an employee who violated it.Therefore, if an employee is discharged for soliciting inviolation of an unlawful rule, the discharge also isunlawful unless the employer can establish that thesolicitation interfered with the employee's own work orthat of other employees, and that this rather thanviolation of the rule was the reason for the discharge.As we noted above, no such interference is shown here.Thus the employee has been discharged for engaging inan activity protected by the Act, and the violation isplain. Enforcement of an unlawful rule in this manneris, of course, a separate further interference withemployee rights.2 Where it could be shown from the characteristics of the work thatunion solicitation during worktime would in no way interfere withperformance of the work, for example, Lil Abner's mattress-testing job,a no-solicitation rule of any kind would be invalid.The Chairman's view appears to be that, because theemployer may in a presumptively valid way limitsolicitation, there can be no interference with employ-ees' rights by discharging them for soliciting onworktime. The correct view, however, is that anyprohibition of solicitation, by rule or discipline,interferes with employee rights, and that such interfer-ence must-in the absence of a valid rule-be support-ed by an affirmative showing of impairment ofproduction. Reliance on an invalid rule is, of course, nosuch showing.Thus, where the employer has in effect no valid ruleprohibiting solicitation, he can justify a discharge groundedon the invalid rule only by a showing that there was"genuine interference with the progress of the work" and"that [the interference] rather than violation of the rule wasthe reason for the discharge." Pretermitting the question of6 A date mandated by Sec. 10(b) of the Act.657 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"genuine interference," and giving Respondent the benefitof the doubt on other issues at present, it is apparent thatLowe was not discharged because of any such claimedinterference, but rather that "violation of the rule was thereason for the discharge." While Mildred testified that theconversation between Lowe, Cox, and Happel, which hewitnessed on June 24, was "obviously disrupting produc-tion," there was no basis for such a conclusion-he wasonly present for, as he put it, "a matter of seconds" and, ashe conceded, "the other two [Cox and Happel] weren'treally away from their work stations." 7 According to bothMildred's and Banks' accounts of their June 24 discussionabout other solicitations by Lowe, Mildred could notreasonably have had any basis for believing that there hadbeen "genuine" interference with production. That Mil-dred was more interested in enforcing the rule than inprotecting the production process is indicated by histestimony that, after he broke in on the discussion betweenLowe and the other two men, he returned to his office toascertain whether there was a "rule against passing outprinted matter. I believe that there was that rule, so I wentback to my office to refer to it." Mildred further testifiedthat he recommended dismissal of Lowe "for violation ofthat work rule." Mildred also gave the following testimony:Q. (By Mr. Winkler) You considered that a seriousviolation, passing printed matter?A. I consider any violation of our rules a seriousviolation. I don't make up the rules. My job is just toenforce them, and if the rule calls for a dismissal, then itis not within really within my ...Q. You enforce the rules as you seen them?A. Yes sir.It thus appears from the foregoing that "it was theinvalid no-distribution rule, not a decision by managementthat this distribution was interfering with legitimatebusiness or property interests, that was being enforced."Yellow Cab, Inc., 210 NLRB 568, 569 (1974).Furthermore, again construing the evidence most favor-ably to Respondent, there was no basis for Mildred toconclude that there had been any "genuine interference"with production by Lowe. He testified that he saw Lowebegin to hand a card to one of the other employees, but hecould not testify that it was a union card and at best thetransfer would have taken a few seconds. He said that,when he questioned Banks about other incidents, Bankstold him that he had received and signed a union card fromLowe "during working hours." In Essex International, Inc.,211 NLRB 749, 750 (1974), the Board held that that term"is reasonably calculated to" refer to a period encompass-ing the time at which employees begin their work shift untilthe time they end their work shift, including their free time.There was no reason for Mildred to give Banks' statementother than such a "reasonable" construction. As to the cardhanded to Staker by Lowe upon the suggestion of Banks,Mildred did not testify that Banks told him when thetransaction occurred, and Banks testified that he did notI In fact. Lowe was only one room away from his work station, and hisduties often take him into the room in which Mildred found him.s This is the rationale, "cast in terms of orthodox labor law," on whichthe Court of Appeals for the Sixth Circuit based its affirmance of the"know if I remember telling him when it happened or not,but I told him it happened." Thus, there was no reasonablebasis for Mildred to believe that Lowe had caused anysubstantial impediment of production.But even assuming that Lowe gave a card to Banks onworking time, gave a card to Staker on working time, andwas about to hand a card to Cox or Happel on workingtime, the Board, in applying Miller's Discount Dept. Stores,supra, has held that such transitory incidents do notconstitute "genuine interference." Boaz Spinning Company,Inc., 210 NLRB 1078, 1081, 1082 (1974) (employee hadgone to three working employees and discussed the unionand invited them to a meeting); The Singer Company, 220NLRB 1179 (1975) (one employee "distributed the pam-phlets in a working area during breaktime" and another"distributed the literature in a working area during workingtime").Thus far, I have limited my analysis to the rather narrowconfines which I conceive to be appropriate under theBoard's analytical approach to discipline based on invalidrules set out in Miller's Discount Dept. Stores. However, it iswell established that, even in the presence of a valid rule,such discipline may be held violative of Section 8(a)(3) ifthe record shows that the real reason for the discipline wasthe nature of the activity rather than the violation of therule. Where the employer invokes the rule to thwart unionorganization rather than to serve legitimate businessconsiderations, such conduct is, of course, violative of theAct. Montgomery Ward & Co., Incorporated, 202 NLRB978, 979 (1973); Hanes Hosiery, Inc., 219 NLRB 338(1975).8I am fully convinced by the record that thedischarge of Lowe was actuated by illicit considerations.My assessment of the evidence leads me to believe thatMildred did not, on June 24, stumble onto an act ofsolicitation. Production Control Manager Durnell testifiedthat, in the early morning of June 24, Banks, expressingguilt, told him that he had signed a union card at Lowe'sbehest. According to Durnell, he asked Banks to secure acard for him, but he testified that he did not tell Doak orany other member of management about Banks' confes-sion. I do not believe Durnell. He admitted that he askedBanks to get him a card because he "thought it was in theinterest of the company to know that there was anysoliciting going on in the company of any kind, or whethera union was trying to organize again." It is simplyinconceivable to me that Durnell, possessed of suchloyalty, did not immediately notify other managementrepresentatives of the conduct reported to him by Banks.9It was this information, I infer, that caused Mildred laterthat day to fabricate a pretext for institution of an inquiryinto Lowe's solicitation activities. I disbelieve Mildred'stestimony that he saw Lowe about to hand a card, which hesuspected to be a union card, to Cox or Happel. Lowe andCox denied that any such conduct had occurred; Happeldid not testify. Lowe appeared to be an honest witness, buthe had, of course, a private interest to serve in thisproceeding. Cox apparently had none, and he was a mostBoard's order in Miller's. The court expressly reserved judgment on theBoard's analysis quoted supra. 496 F.2d 484, 489, fn. 3 (1974).9 Doak seemed to recall some sort of conversation with Durnell aboutthe organizing effort, but could remember no details.658 WAYNE HOME EQUIPMENT COMPANY, INC.impressive man. The record shows that, in fact, Cox hadbeen the one who had brought to the attention of Lowethat the AIW was organizing, and Cox gave some cards toLowe around June 9 or 10. Cox signed a card himselfthereafter, although he could not recall when. Lowetestified that around the middle of June, on two differentoccasions, he gave cards to Happel so that Happel couldsolicit signatures. It seems quite unlikely, therefore, that, onJune 24, Lowe would have been handing "a card" to Coxor Happel. I credit the testimony of General Counsel'switnesses that no such attempted transfer of a cardoccurred on June 24.Mildred, however, needed some such incident in order torationalize his then talking to Banks about whether he hadever seen Lowe solicit for the Union, a fact which, I haveconcluded, Mildred had already learned from Durnell.Based on the scant information given him by Banks,Mildred then presented the case to Doak, who agreed thatsummary discharge was mandated.The record contains further support for my conclusionthat the discharge was improperly motivated. It is settledlaw that an inference of unlawful motive may be derivedfrom disparate treatment accorded employees found tohave engaged in union solicitation and those whose othernonproductive use of working time has gone unchallenged.Alberts, Inc., 213 NLRB 686 (1974); Ling ProductsCompany, Inc., 212 NLRB 152 (1974); State ChemicalCompany, 166 NLRB 455 (1967); N.L R.B. v. Daylin, Inc.,supra. Palpable evidence of discrimination exists here.I shall pass over the United Fund collections performedby employees on working time and similar collections forneedy or retiring employees, known to and permitted bymanagement. It has been held that isolated "beneficentacts fall far short of establishing forbidden discrimination,"Serv-Air, Inc. v. N.LR.B., 395 F.2d 557, 560 (C.A. 10,1968).10 Accord: The May Department Stores Company,d/b/a Famous-Barr Company, 174 NLRB 770 (1969);Astronautics Corporation of America, 164 NLRB 623 (1967).Aside from the foregoing activities, however, there hadbeen less humanitarian employee use of worktime fornonwork purposes. Avon representatives have solicited andsold freely, and Doak conceded that he has seen Avonliterature in the plant; although no management represen-tative admitted to knowledge of such transactions onworking time, it seems inconceivable that they would havebeen completely unnoticed by the supervisory staff.Mildred knew of the "check pool" gambling which hadbeen popular when he was an hourly employee and which"may have been" conducted on worktime. AlthoughMildred testified that he had not observed check poolcollecting by employees since he became part of manage-ment, it is difficult to imagine that management representa-tives were not aware of it. Cf. Ling Products Company, Inc.,0O While the Board, upon remand in Serv-Air, accepted the court'sposition, it noted that "we do not understand the court of appeals' decisionas meaning that a finding of discriminatory application would not bejustified even if numerous solicitations for various and sundry social andcharitable purposes were allowed, but only as concluding that disparatetreatment was not established by the quantum of such incidents shown bythe record before it." 175 NLRB 801, 802, fn. 3 (1969)."i Although there was testimony as to a rather elaborate system of voting212 NLRB 152 (1974) ("it is hard to envision Weber's notbeing aware of this activity.")"xLowe testified that he had bought a gun from Doakhimself, with Banks as an intermediary, most aspects of thetransaction apparently having occurred on working time.Cox credibly testified to a similar occurrence when Bankshad attempted, as Doak's agent, to sell a target bowbelonging to Doak; Cox found a prospective buyer for thebow; Doak brought the bow to Cox in the servicedepartment; Cox gave a check to Banks to give to Doak;and Banks gave the check to Doak, all or most of which, asCox recalled, occurred during working time.More directly in point is Lowe's testimony, which Icredit, that at a meeting of the Council in January 1976 theemployees were told that management could not bargainwith them while the IUE was organizing. An employeesuggested that a petition be circulated in which theemployees would indicate that they did not want to berepresented by an outside union. Lowe, a member of theCouncil, testified that he raised a question as to possiblesupervisory objection to members of the Council goingaround the plant during worktime and securing signatureson the petitions. One of the management officials stated,"Tell them it is committee business." Thereafter, Lowecollected 23 signatures on the petition, mostly duringworktime, and the other committee members similarlycollected such signatures.Also closely apposite is an incident which occurred Iweek before Lowe was discharged. Mildred testified that hesaw three service department employees at a soft drinkmachine prior to lunchtime. He told them to return to theirwork station. Although such conduct clearly violates atleast two of the "Class II Violations," rule 4 ("Wastingtime, loafing or taking more time than permissible duringbreak periods and lunch periods") and rule 10 ("Leavingthe work station or Company property during workinghours without prior permission from Supervisor"), Mildreddid not rush to his rule book or issue the written warningwhich appears to be mandatory under the penalty systemfor Class II violations ("For violations occurring within thegroup of Class II rules, the following points will be chargedto the employee's personal record: Ist Violation I point (awritten warning will be given)"). In attempting to explainhis failure to do so, Mildred offered a melange of excuses:there is some "misunderstanding" about when employeescan leave their stations, it is possible that the employeescould not hear the whistle in their location, the clocks arenot always right, "there is a lot of extenuating circumstanc-es," and they "might not have realized what time it was ornot quite understood the rules." But Mildred admitted thatthe employees had offered no such explanations and heapparently had not asked them why they were taking anearly break; he simply ordered them to return to work.While Mildred testified that he gave these employees "thefor employee members of the Council, involving both a primary and generalelection on working time, this may well be viewed as falling into theclassification of "beneficent" activity, implicating as it does an establishedarrangement presumably benefiting all the employees. But cf. The ContractKnitter, Inc.. 220 NLRB 558 (1975), where a finding of disparateenforcement was based on the employer's toleration of solicitation for anemployee committee during working time.659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbenefit of the doubt," he gave no convincing explanation ofwhy he did not give Lowe that same benefit, since, prior toLowe's discharge, he was not asked whether he "under-stood the rules," he was not asked whether Banks'accusations were true, and he was not given the name of hisaccuser.12In this connection, the disparate treatment of Banks isparticularly interesting. According to Mildred, Banks toldhim that he had signed a card during working time. Bankstestified that he also told Mildred that, when employeeStaker had come into the department, he, Banks, hadsuggested that Staker sign a second card. However,although Mildred thus had reason to believe that Banks aswell as Lowe had participated in unauthorized solicitationon worktime, no discipline at all was meted out to Banks.Although Mildred testified that he considers "any violationof our rules a serious violation," Banks, who informed onLowe, came out of the incident unscathed. The answer tothe discrepancy undoubtedly lies in Doak's admission that"I will have to say that probably somebody has mentionedthere are suspicioned individuals" thought to have engagedin union activity in the past and that he was "sure" thatLowe's "name would have been brought up" in connectionwith his prounion bent prior to June 1976.As described above, the record discloses a fair amount oftolerance of nonproductive activity by employees onworking time. Viewing the evidence in a light mostcharitable to Respondent, it shows that when Lowe, anemployee with over 7 years' tenure, was discharged, theevidence of Lowe's derelictions known to Respondent was,at best, that: (I) Lowe had been seen attempting to handan unidentified card to another employee on working time,an incident which could only have taken a few seconds; (2)Mildred had been told by Banks that Lowe had handedhim a card "during working hours," which did not clearlyestablish that Lowe had done so on "working time"; and(3) Banks had told Mildred that Lowe had given a card toemployee Staker but had not indicated whether or not thishad occurred on Lowe's free time. Against the backgroundof relative latitude toward employee use of working timefor nonwork activity, the harsh penalty exacted in Lowe'scase-the industrial equivalent of capital punishment-must be viewed as attributable to the nature of Lowe'sactivities, rather than to the time consumed by them.It is of further significance that after calling Lowe in onJune 25 and telling him, according to Lowe's creditedtestimony, that he was being terminated for passing outliterature and that Respondent had witnesses but that itwas not going to identify them, Doak said, according toMildred, "We have no choice but to dismiss you." That is ahighly questionable reading of the penalty system. Itprovides, "For violations occurring within the group ofClass I rules, an employee will be subject to immediatedischarge WITHOUT WARNING." The rule does not requirean immediate discharge, but only makes an employee"subject to" such punishment.'3The record shows that thiswas the first occasion on which an employee had beendischarged for violation of the no-distribution rule.12 Mildred testified that Lowe, "having worked with these rules ...should ...know them very well." But Mildred, a supervisor, admittedlyhad to consult the rule book himself.Respondent's conduct here, viewed in total context,inexorably gives rise to an inference that it was motivatedto discharge Lowe because he was organizing for theUnion, and not because of any legitimate concerns. Theanalysis employed in Gooch Packing, Inc., 187 NLRB 351,355 (1970), is apt: "[O]n the basis of hearsay and withoutany warning, Peeples summarily discharged Villalovos, anemployee with an unblemished work record ... Thecelerity with which Peeples acted on Lomas' uncorroborat-ed allegation in effecting the immediate discharge ofVillalovos, an employee with a satisfactory work record,for a single alleged breach of the no-solicitation rule is insharp contrast with the treatment accorded Lomas, severalmonths earlier, for admitted thievery on the job." And theincredulity expressed by the court in N.LRB. v. Daylin,Inc., supra at 488, might well have been provoked by thefacts of the instant case: "Yet the manager gave nowarning about violation of the company rule and there wasno consideration of any lesser penalty. We find it difficultto believe that if management had ever seen fit to enforceits no-solicitation rule prior to November 25, 1970, it wouldhave employed automatic discharge for an otherwisesatisfactory employee who committed the first offense ofsoliciting for a charitable bake sale."I find, in sum, that the discharge of Finley Lowe on June25, 1976, was inspired by a desire to frustrate his organizingactivities on behalf of the Union and not by any properbusiness considerations. The Contract Knitter, Inc., supra,Hanes Hosiery, Inc., supra; Mitsubishi Aircraft International,Inc., 212 NLRB 856 (1974); Gooch Packing, Inc., supra. Iwould reach the same conclusion even if I were in error ininferring, as I have, that Mildred was told by Durnell whatDurnell had learned from Banks on the morning of June24, and even if I err in my determination that Mildred didnot see Lowe attempt to hand a card to another employeelater that day.C. The Alleged Interrogation of June 24, 1976The complaint alleges that Respondent, by ServiceDepartment Manager Mildred, "interrogated its employeesconcerning their own and other employees' Union mem-bership, activities, and desires at its facility" on June 24,1976. That allegation, it develops, refers to the question putby Mildred to Cecil Banks about whether he had seenLowe distributing any printed literature.Curiously, the complaint alleges, and the answer denies,that Banks is a supervisor within the meaning of Section2(11) of the Act, and General Counsel made an effort toestablish that status at the hearing. In his brief, GeneralCounsel describes Banks as a "first line supervisor." In itsbrief, Respondent argues that Banks is not a supervisor.General Counsel cites no case for the proposition thatquestioning a supervisor about whether he has seen anemployee hand out "printed matter" or "union cards"tends to interfere with employee rights guaranteed bySection 7. I see no useful analogy in those cases holding13 At the hearing, counsel for Respondent phrased a question to Doak asfollows: "And a Class I violation calls for discharge, is that right, or it cancall for discharge, is that correct?" Doak answered affirmatively.660 WAYNE HOME EQUIPMENT COMPANY, INC.that, in particular circumstances, discipline of supervisorsmay interfere with employee rights,14nor does GeneralCounsel rely on that line of cases.It does appear to me that Banks is a statutory supervisor.He assigns work to the service department employees; he isthe person chiefly in charge of the service departmentduring most of the day; he has, according to Mildred,"authority to bring a situation to my attention" if hebelieves that discipline is in order, and, depending on thesituation, Mildred may accept without question Banks'report on the facts; he is authorized, according to Banks, tosign warning slips if Mildred agrees that they should beissued; in his prior job, as supervisor on the sump pumpline, he had an office and a desk and would discuss withemployees their attendance problems; he has orallyreprimanded employees for leaving for breaks prior to thescheduled time; and when Mildred caught the threeemployees at the soft drink machine on June 18, heinstructed Banks to announce to the employees that theyshould refrain from such activity, which Banks did (he toldthe employees that Mildred was "riding my back aboutthem quitting early, and I would like to see it stopped").Although Banks did sign a union card, the "guilt" which headmittedly felt about that action, causing him to talk toDurnell, strongly bespeaks an ultimate feeling of loyaltytoward the management side.Even if interrogating, a supervisor might, depending onthe facts, be a violation of the Act. The question put byMildred to Banks, as to whether he had seen an employeepassing out printed matter, would not seem to fall withinthat category. Accordingly, I recommend dismissal of thisallegation of the complaint.D. The Alleged Surveillance and Impression ofSurveillanceThe complaint alleges that Mildred, on June 21, 23, 24,and 25, both kept under surveillance the union activities ofthe employees and gave the employees the impression thatthey were the object of such surveillance.Lowe testified that prior to June 21 Mildred's normalroutine was to appear in the service department "usually"three times a day for perhaps 10 to 15 minutes at a time.Beginning on the date named, "everytime I turned around,John Mildred was there." Cox testified more temperatelythat for about "a week to a week and one-half"' prior toLowe's discharge, Mildred was "down there more oftenthan he was, than he normally had been." Mildred agreedthat he appeared in the service department more oftenduring the week beginning June 21 than was normal forhim. He explained his increased frequency of appearanceas a reaction to his having found employees leaving earlyfor breaks on the preceding Friday, June 18: "I wassuspicious or had reason to believe that people wereleaving early for breaks within my department. I sort of14 E.g.. Talladega Cotton Factory, Inc.. 106 NLRB 295 (1953); BetterMonkey Grip Company, 115 N LRB 1170 ( 1956): Ebasco Services, Incorporat -ed. 181 NLRB 768 (1970).'5 The testimony is as follows:Q. Now. at the present time, does Mr. Mildred still show up asoften in the, in your department as he did before the termination of Mr.Lowe?made a point of coming down during the break time for acouple of days just to, right before the break time, to sort ofkeep my eye on the situation."Although there is ample ground for suspicion thatRespondent was aware of Lowe's energetic support of theunion organizing campaign prior to June 24, there is nofirm evidence of that fact. Lowe's testimony that Mildredwas present beginning June 21 "everytime I turnedaround" is more dramatic than Cox's testimony thatMildred was "down there more often ... than he normallyhad been." The reason given by Mildred for increasing hisvisits to the department is a rational one. Although GeneralCounsel argues on brief that Cox testified that "after thedischarge of Lowe, Mildred returned to his normal routineof 2 or 3 visits daily to the service department," Cox'stestimony does not so clearly pinpoint the time at whichMildred resumed his former habits.'5In all, I do not believe that I can properly attributeMildred's more frequent visits to the service departmentbeginning around June 21 to a desire to keep the unionactivities of the employees under surveillance or to givethem the impression that such activities were undersurveillance.The following incident is also alleged to constituteunlawful surveillance. Probably on Wednesday, June 23,Mildred followed Lowe to the building across the streetwhere Lowe had gone to get some parts. Mildred explainedthis as part of his effort to police the attendance of theemployees. He explained that he had been in the servicedepartment shortly before breaktime, had seen that Lowewas not present, had asked Banks where Lowe was, hadreceived no satisfactory explanation, had gone out into thehall and noticed Lowe going toward the other building,and had decided to follow him to see whether he wasleaving early on a break or was performing his duties.?Lowe confirmed that this incident occurred shortly beforebreaktime. While I am suspicious about this episode, Iagain will accept Mildred's explanation for his behavior.Finally, there is the occasion on June 24 when Mildredentered the room in which Lowe, Cox, and Happel werepresent. By this time, as I have indicated above, it is mybelief that Mildred had become aware of Lowe's solicita-tion activities. I cannot say, however, that his merelyentering one of the rooms of the service department, whichhe managed, an act which he engaged in as a matter ofroutine several times every day, can be construed toconstitute illegal surveillance of the union activities ofemployees. It is possible that somewhere in Mildred'ssubconscious mind he entertained the possibility ofcatching Lowe in the act of engaging in union activities,but that prospect could not have seemed very bright at thetime. I shall therefore recommend dismissal of thisallegation.A. Well, there again, this varies. John is in and out. It is, I wouldsay it is kind of back to normal, really. You know, maybe two, maybethree times a day, depending on what John has to do.1i Lowe would periodically go to the other building to obtain spare parts.661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Wayne Home Equipment Company, Inc., is anemployer engaged in commerce within the meaning ofSection 2(2) and (6) of the Act.2. International Union, Allied Industrial Workers ofAmerica, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. By discharging Finley Lowe on June 25, 1976,Respondent violated Section 8(a)(3) and (I) of the Act.4. By maintaining and enforcing invalid no-solicitationand no-distribution rules, Respondent violated Section8(a)(1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.6. Respondent has committed no unfair labor practicesalleged in the complaint except as set out above.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent unlawfully dischargedFinley Lowe on June 25, 1976, I shall recommend thatRespondent be required to offer him immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejduice to his seniority and other rights and privileges,and make him whole for any loss of earnings he may havesuffered by reason of the discrimination against him, bypayment to him of a sum of money equal to that which henormally would have earned from the aforesaid date of histermination to the date of Respondent's offer of reinstate-ment, less net earnings during such period, computed inaccordance with F. W. Woolworth Company, 90 NLRB 289(1950), with interest as prescribed in Isis Plumbing &Heating Co., 138 NLRB 716 (1962).I shall also recommend that Respondent be restrainedfrom maintaining unlawful no-solicitation and no-distribu-tion rules. Finally, I shall recommend that the customarynotices to employees be posted.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER 17The Respondent, Wayne Home Equipment Company,Inc., Fort Wayne, Indiana, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees in regard to their hire, tenure of employment, orother terms and conditions of employment in order todiscourage membership in International Union, AlliedIndustrial Workers of America, AFL-CIO, or any otherlabor organization.(b) Promulgating, maintaining, enforcing, or applyingany rule or regulation prohibiting its employees, when theyare on nonworking time, from distributing handbills orsimilar literature on behalf of any labor organization innonworking areas of Respondent's premises, or discrimina-torily enforcing any otherwise valid rule pertaining to suchactivity.(c) Promulgating, maintaining, enforcing, or applyingany rule or regulation prohibiting its employees, when theyare on nonworking time, from soliciting other employees tosupport the International Union, Allied Industrial Workersof America, AFL-CIO, or any other labor organization, ordiscriminatorily enforcing any otherwise valid rule pertain-ing to such activity.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form, join, or assist any labor organization,to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any or all such activities.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer to Finley Lowe immediate and full reinstate-ment to his former or substantially equivalent position,without prejudice to his seniority and other rights andprivileges, and make him whole in the manner described inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due under theterms of this recommended Order.(c) Post at its Fort Wayne, Indiana, facility copies of theattached notice marked "Appendix."18Copies of saidnotice, on forms provided by the Regional Director forRegion 25, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations in thecomplaint be dismissed except insofar as specific findingsof violations based on those allegations have been madeabove.17 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.18 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."662 WAYNE HOME EQUIPMENT COMPANY, INC.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent testimony, the National Labor Relations Board hasfound that we violated the National Labor Relations Actand has ordered us to post this notice.WE WILL NOT discharge or otherwise discriminateagainst any employee in regard to his hire, tenure ofemployment, or any term or condition of employmentin order to discourage membership in InternationalUnion, Allied Industrial Workers of America, AFL-CIO, or any other labor organization.WE WILL NOT promulgate, maintain, enforce, orapply any rule or regulation prohibiting our employees,when they are on nonworking time, from distributinghandbills or similar literature on behalf of any labororganization in nonworking areas of our premises, orprohibiting employees, during nonworking time, fromsoliciting their fellow employees to join or support anylabor organization, or discriminatorily enforce anyotherwise valid rule pertaining to such activities.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights under Section 7 of the National Labor RelationsAct.WE WILL offer to Finley Lowe immediate reinstate-ment to his former job or, if such job no longer exists,to a substantially equivalent job, without prejudice tohis seniority and other rights and privileges, and WEWILL make him whole for any loss of earnings he mayhave suffered by reason of our unlawful discriminationagainst him.WAYNE HOME EQUIPMENTCOMPANY, INC.663